256 U.S. 40 (1921)
AMERICAN STEEL FOUNDRIES
v.
WHITEHEAD, COMMISSIONER OF PATENTS.
No. 131.
Supreme Court of United States.
Argued January 12, 13, 1921.
Decided April 11, 1921.
CERTIORARI TO THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
Mr. George L. Wilkinson for petitioner.
The Solicitor General and Mr. Assistant Attorney General Davis, on behalf of respondent, submitted the case without brief or argument.
*41 Mr. Nathan Heard for Simplex Electric Heating Company, by special leave of court.
MR. JUSTICE DAY delivered the opinion of the court.
In this case a writ of certiorari was granted by this court on October 13, 1919. 250 U.S. 655. The case involves an application for the registration of a trademark, which was refused by the Examiner in the Patent Office, which decision was affirmed by the Commissioner of Patents and his decision was affirmed by the Court of Appeals of the District of Columbia. 49 App. D.C. 16. This case is ruled by Nos. 139 and 113, just decided, ante, 35. As the writ of certiorari in this case, for the reasons stated in the opinion in No. 139, was improvidently granted, it follows that the cause must be dismissed for want of jurisdiction, and it is
So ordered.